 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     MICHAEL SCOTT TAYLOR, et al.,                      Case No. 1:18-cv-00760-BAM
 8
                   Plaintiffs,                          ORDER SETTING SETTLEMENT
 9                                                      CONFERENCE AND SETTLEMENT
           v.                                           INSTRUCTIONS
10
     COUNTY OF CALAVERAS, et al.,
                                                        Date:           April 15, 2020
11
                   Defendants.                          Time:           11:00 a.m.
12                                                      Courtroom:      Courtroom 9
                                                        Judge:          Hon. Stanley A. Boone
13
           Pursuant to the agreement of the parties, a settlement conference is SET for April 15,
14
     2020, at 11:00 a.m. in Courtroom 9 before Magistrate Judge Stanley A. Boone at the U.S.
15
     District Court, 2500 Tulare Street, Fresno, California 93721. Unless otherwise permitted in
16
     advance by the Court, the attorneys who will try the case shall appear at the Settlement
17
     Conference with the parties and the person or persons having full authority to negotiate and
18
     settle the case on any terms at the conference.
19
           Confidential Settlement Conference Statement: At least seven (7) court days prior to
20
     the Settlement Conference, the parties shall submit a Confidential Settlement Conference
21
     Statement directly to Judge Boone’s chambers by e-mail to SABOrders@caed.uscourts.gov.
22
     The statement should not be filed with the Clerk of the Court nor served on any other party,
23
     although the parties may file a Notice of Lodging of Settlement Conference Statement. Each
24
     statement shall be clearly marked “confidential” with the date and time of the Settlement
25
     Conference indicated prominently thereon.
26
           The Confidential Settlement Conference Statement shall include the following:
27
                  A.      A brief statement of the facts of the case.
28


                                                    1
 1                  B.      A brief statement of the claims and defenses, i.e., statutory or other

 2                          grounds upon which the claims are founded; a forthright evaluation of the

 3                          parties’ likelihood of prevailing on the claims and defenses; and a

 4                          description of the major issues in dispute.

 5                  C.      A summary of the proceedings to date.

 6                  D.      An estimate of the cost and time to be expended for further discovery,

 7                          pretrial and trial.

 8                  E.      The relief sought.

 9                  F.      The party’s position on settlement, including present demands and offers

10                          and a history of past settlement discussions, offers and demands.

11          The Court will vacate the settlement conference if the Court finds the settlement

12    conference will be neither productive nor meaningful to attempt to resolve all or part of this

13    case. As far in advance of the settlement conference as possible, a party shall inform the Court

14    and other parties that it believes the case is not in a settlement posture so the Court may vacate

15    or reset the settlement conference. Otherwise the parties shall proceed with the settlement

16    conference in good faith to attempt to resolve all or part of the case.

17
     IT IS SO ORDERED.
18

19      Dated:     January 29, 2020                            /s/ Barbara      A. McAuliffe           _
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                      2
